Citation Nr: 0017697	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1, 1941 to April 
8, 1942, and from August 15, 1945 to June 30, 1946.  He died 
on December 15, 1983.

The current appeal arose from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.  The RO denied entitlement to service 
connection for the cause of the veteran's death, and 
determined that the appellant had no legal entitlement to 
accrued benefits.  The appellant's notice of disagreement and 
substantive appeal after issuance of a statement of the case 
were limited to the denial of entitlement to service 
connection for the cause of the veteran's death.  

In February 1999 the RO denied entitlement to Dependency and 
Indemnity Compensation benefits pursuant to the criteria of 
38 U.S.C.A. § 1318 (West 1999).  As there has been no notice 
of disagreement with the forgoing determination, this claim 
along with the claim of accrued benefits, also denied, are 
not otherwise considered part of the current appellate 
review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

A claim for service connection for the cause of the veteran's 
death is treated as a new claim, regardless of the status of 
adjudication of service-connected disability claims brought 
by the veteran before his death; therefore, the claim must be 
well grounded.  Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Veterans Appeals (Court) held that 

A(n appellant) claiming entitlement to 
Department of Veterans Affairs (VA) 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  See Murphy, op. cit. at 81 (1990).  

A claimant would not meet this burden imposed by section 
5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under § 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

It has also been determined that a well-grounded claim 
requires three elements: (1) medical evidence of a current 
disability; (2) lay or medical evidence of a disease or 
injury in service; and (3) medical evidence of a link between 
the current disability and the in-service injury or disease.  
In the case of a cause of death claim, the link must be 
between the service-connected disorder(s) and the death, 
under circumstances described in the specific statutes cited 
below.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 1991).  Under other regulations, service 
connection may also be granted for certain disabilities which 
are present to a compensable degree within a given period 
after service (i.e., arteriosclerotic heart disease etc., 
within 1 year; or active pulmonary tuberculosis within a 
stated presumptive period after service); or which are due to 
or the result of other service-connected disabilities (or 
treatment therefor) under 38 C.F.R. § 3.310.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, op. cit. at 81 (1990).  A claimant would not meet 
this burden imposed by section 5107(a) merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  

Under 38 C.F.R. § 3.312 (2), generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  In the same category there would be included 
service-connected disease or injuries of any evaluation (even 
though evaluated as 100 percent disabling) but of a quiescent 
or static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 

Pursuant to 38 C.F.R. § 3.312 (3), service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  
Further, 38 C.F.R. § 3.312 (4) states that there are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature; Lathan v. Brown, 7 Vet. App. 359 
(1995).. 

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including evidence which is 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, the Board is not 
free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any opinion from a 
private physician considering the merits of the claim.  See, 
i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).  

The question of credibility is one which may also be 
addressed with regard to medical statements, and such a 
judgment or analysis is made on the entire evidence of 
record.  See, i.e., Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); for a single judge decision which is 
cited for the persuasiveness and reasoning contained therein 
see Bethea v. Derwinski, 2 Vet. App. 252 (1992); and also 
Alcaide v. Gober, 5 Vet. App. 9 (1993).  

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual background

Service medical records and an affidavit prepared shortly 
after separation are negative for pertinent complaints or 
findings.

The initial recorded contact between the veteran and VA was 
in 1976 when he sought hospitalization.  At that time, he was 
described as having moderately advanced pulmonary 
tuberculosis, activity undetermined, for which he was given 
chemotherapy; and probable bronchiectasis with secondary 
infection.  The original packet of records from that period 
of care are in the file.  He had been admitted with a history 
of a productive cough for one week associated with moderately 
high fever and back pains.  The original hospital reports 
specifically confirm that the symptoms had started a week 
prior to admission and had deteriorated.  With care, his 
condition improved and he was released from hospitalization.  

The death certificate is of record showing that the veteran 
died on December 15, 1983.  The cause of death thereon is 
shown as Koch's Pulmonary disease.  

In a statement dated in March 1997, Dr. V. N. Sta. M, 
provided information that he had seen the veteran "on and 
off" from 1948 to 1968 due to angina pectoris, pulmonary 
tuberculosis and beriberi heart disease.  The doctor stated 
that the veteran had seen him regularly and was given 
medications yet remained unstable.  

Another statement was received from T.C.N., M.D., dated in 
November 1997, to the effect that from 1972 to 1982, he had 
seen the veteran for angina pectoris, pulmonary tuberculosis 
and congestive heart failure.  He had been seen regularly and 
had been given medication yet his condition remained 
unstable.



A memorandum for the file is of record relating to Dr. Sta. 
M. and evidence submitted in other VA cases. 


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied as not well grounded.

In the instant case and for the reasons set forth below, the 
Board finds that the claim is not well grounded because the 
probative medical evidence does not show a link between the 
veteran's cause of death and an inservice injury or disease.

The Board notes that the claimant has not submitted any 
competent medical evidence to show that under any of the 
various laws and regulations pertaining to cause of death 
claims, the veteran died of a disability linked to his period 
of active service.  Moreover, the competent medical evidence 
of record does not suggest that the veteran died of a 
disability related to his period of active service.  

There is no credible clinical evidence that a chronic 
respiratory disorder including active PTB was or may be 
presumed to be the result of service.  In fact, the first 
clinical notation of PTB was many years after service.  

In that regard, it is of interest to note that there is no 
medical evidence whatsoever to reflect that the veteran's PTB 
was actually active at any given point, including within the 
prescribed presumptive period after service separation; this 
basic fact is pivotal to any claim for service connection for 
PTB whenever it may arise.

There are two medical statements of record, in addition to a 
report of VA hospitalization in 1976 at which time the 
veteran had PTB of undetermined activity.  It is also noted 
that at the time of the 1976 hospitalization his symptoms 
were of a week's duration, without mention of any such 
symptoms before that to include the many years after service.  
This hospitalization is some 30 years after service and 
entirely too remote to be in any way associable therewith, 
and there is no medical evidence or opinion to the contrary.

As for the two physicians' statements, one relates the late 
veteran's care for PTB in 1972, without associating it with 
service on any basis and well outside any presumptive period 
which might be applicable.  This does not establish a 
credible basis for finding the claim to be well grounded.

The other physician's statement from 1997 is from Dr. Sta. M, 
and constitutes the only medical statement of record which 
might possibly serve to associate the veteran's death with 
the presumptive period following service separation.  

In that regard, it should be duly noted that even the 
statement by Dr. Sta. M itself does not assert that the 
veteran had active PTB at that time, nor that it was active 
within the presumptive period following service, nor that it 
was present in service, any one of which would be required 
for a well grounded claim.

The Board would be remiss in not noting that both the Board 
and the Court have had exposure to Dr. Sta. M in the past, 
under similar circumstances, and with regard to similarly 
unsupported statements.  See Laruan v. West, 11 Vet. App. 80 
(1998)].  

There are several compelling reasons that the statement from 
Dr. Sta. M is less than credible, important among which is 
that as in all the cases he becomes involved with, there are 
no pertinent records available for verification since he has 
stated that his records were all burned in 1983.  The 
physician's attempts to recount events solely from memory 
make the assertions inherently less reliable than would be 
the case if he had any clinical basis to consult for specific 
information.  See Corry v. Derwinski, 3 Vet. App. 231, 234 
(1992).  Again, even if considered credible, there is no 
indication that PTB was then active, which is one of the 
prerequisites for a grant of service connection.

The statement by Dr. Sta. M appears to have been based on the 
evidence of the appellant's statements, and (other than dates 
cited) is in fact phrased almost identically to one solicited 
by the appellant from another physician; such opinion is 
based on a factual premise that is wholly or entirely 
inaccurate and thus has no probative value whatsoever.  See 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 458 (1993).

The claimant may render her personal opinion; however, she is 
not a medical expert, and as such is not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, the appellant's lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107.  Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993). 

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cause of death is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board would also note that there are similarities between 
this and any number of other cases, including Padchico v. 
West, [No. 99-572, U.S. Vet. App., Apr 25, 2000], a 
nonprecedential single judge decision of the Court, which 
relates to the theoretical question of whether or not one 
might delve into the credibility or veracity of the only 
medical evidence of record before or after finding that the 
claim is well grounded.  In that decision, the Court noted 
that a physician's statement in that instance had to be 
considered credible notwithstanding how implausible it might 
be, and that if considered as such, provided a sound basis 
for a well grounded claim.  [This can be factually 
differentiated from the case at hand since even if considered 
"credible", the statement of record from Dr. Sta. Maria does 
not identify the veteran's alleged PTB as being then active, 
so it does not, in and of itself, constitute a well grounding 
of the claim].

Nonetheless, in the Padchico case, the Court noted that even 
when there was some basis for finding that credible medical 
evidence had been presented sufficient to well-ground the 
claim, there had been no error in evaluating the credibility 
of the evidence as this was an effective adjudication of the 
case on the merits, i.e., assessing the relative credibility 
of one medical examiner rather than another as it relates to 
probative value.  To hold otherwise would be a useless 
exercise with no benefit flowing to the appellant.  See 
Hickson v. West, 12 Vet. App. 247 (1998).  

In this case of course, additionally neither of the medical 
statements nor other medical evidence provide a well grounded 
claim for active pulmonary tuberculosis as having been 
present in service or to a compensable degree within the 
appropriate presumptive time after service. 

Accordingly, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded, and her claim must be denied.

During the pendency of the appeal, the appellant was 
specifically informed of the evidence necessary to complete 
her case, and to the extent that she provided information 
with regard to pertinent records, either she or the RO 
obtained those and/or pertinent information and added them to 
the claims folder.  The appellant has not otherwise indicated 
the existence of any additional post service medical evidence 
that has not already been requested and/or obtained that 
would well ground her claim.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veteran's death.

The Board views its foregoing discussion as sufficient to 
inform the appellant of the element necessary to complete her 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded, the doctrine of reasonable doubt is not applicable 
to her claim.


ORDER

The appellant not having submitted a well grounded claim for 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

